DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 6 and 11 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2019/0207667, US 2019/0253127 and US 2013/0223251. 
The improvement comprises:
US 2019/0207667 is considered as the closest prior art that teaches a method for a node in a wireless network to configure channel state information reference signal (CSI-RS) reporting based on layer one reference signal received power (L1-RSRP), the method comprising:
generating configuration information indicating CSI-RS resources configured for measurement by a user equipment (UE) (Fig.32 and para.339-340, where a base station (e.g., gNB in FIG. 32) transmits to a wireless device (e.g., UE in FIG. 32) one or more RRC messages 
transmitting the CSI-RS resources configured for L1-RSRP measurement (Fig.32 and para.339-340 and 341, where a base station (e.g., gNB in FIG. 32) transmits to a wireless device (e.g., UE in FIG. 32) one or more RRC messages comprising configuration parameters of SP CSI reporting and the one or more RRC messages may comprise configuration parameters of one reference signal (RS) resource setting. In further, the RS may be a CSI-RS.) with a density of three or more resource element (RE) per resource block (RB) per port.

US 2019/0253127 teaches an operation of a UE performing a beam recovery comprising:
first, the UE receiving the beam reference signal (BRS) used for beam management from the base station (Fig.3 step S1310 and para.496); 
 thereafter, when the beam failure event is detected, the UE deciding an uplink (UL) resource for transmitting the control signal associated with the beam failure recovery request (Fig.3 step S1320 para.497); 

 wherein the Type 1 resource may be Frequency Division Multiplexed (FDM) and/or Code Division Multiplexed (CDM) with the PRACH (para.499); 
 wherein the Type 2 resource may be a physical uplink control channel (PUCCH) resource or a physical uplink shared channel (PUSCH) resource (para.500);
the UE transmitting the control signal to the base station in the decided UL resource (Fig.3 step S1330 and para.502);
wherein when the UL resource is the Type 2 resource, the control signal may include all of the information associated with the beam reporting (para.506) and in this case, the information associated with the beam reporting may include at least one of beam identification information for beam identification or beam quality information indicating a beam quality (para.507); and 
when the control signal includes some of the information associated with the beam reporting, the UE reporting a beam measurement result to the base station in a specific resource (Fig. 4 step S1440 and para.508); 
wherein the reporting of the beam measurement result may be performed when the beam reporting is triggered (para.508);
Layer 1 reference signal received power (RSRP), channel quality indicator (Cal), etc. representing the beam quality is included as well as CSI-RS resource set ID, CSI-RS resource ID, CSI-RS port ID, SS block ID, etc. which corresponds to a parameter which may refer to a Tx beam ID of the base station (para.611).

US 2013/0223251 discloses a method of wireless communication by a base station (BS), comprising: 
determining a set of transmission (TX) beams (Fig.6 step 614 and para.99 and 102) for simultaneous transmissions to or from a user equipment (UE) (para.99, where the BS 600 plans to send multiple streams to the MS 605 at the same time over multiple beams, the BS 600 may choose the BS TX beams based on the beamforming capability of the MS 605 … the BS 600 may ensure that the information streams are sent over so that the MS 605 can receive them at the same time over multiple RX beams.); 
signaling to the UE an indication of the TX beams (Fig.6 step 615 and para.99, 102, where the BS 600 sends a notification of the determination (i.e. the notification of the determination is considered as indication) to the MS 605 as control information); and 

receiving, from the UE, feedback information related to the TX beams (Fig.6 step 613 and para.97).

With regard Claims 1, 6 and 11, US 2019/0207667 in view of US 2019/0253127 and further in view of US 2013/0223251 fails to teach the limitation of "configure the UE to average at least three samples of the Ll-RSRP for each of the plurality of CSI-RS resources;" as recited in claims 1, 6 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0099488 is cited because they are put pertinent to the method of applying a precoder based on resource bundling in a wireless communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633